DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 10/13/2020, this is a First Action Allowance on the Merits. Claims 1-10 are currently allowed in the instant application.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 10/13/2020, assigned serial 17/068,864 and titled “Method and System for Robot Action Imitation Learning in Three-Dimensional Space”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-10 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claim 1. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2020/0039067 to Jeong- which is directed to artificial intelligence (AI) robot capable of performing imitation learning of an imitation target to be imitated may collect olfactory information of the imitation target and motion information about a motion executed by the imitation target according to the olfactory information for imitation learning, and may perform machine learning. When learned olfactory information is detected by the AI robot, the AI robot may be caused to execute the motion information about the motion executed by the imitation target. Accordingly, an imitation robot may imitate the imitation target based on olfactory information, in addition to sound and image information.

US 2020/0122040 to Juliani et al- which is directed to method of interactive imitation learning method is disclosed. An input is received from an input device. The input includes data describing a first set of example actions defining a behavior for a virtual character. Inverse reinforcement learning is used to estimate a reward function for the set of example actions. The reward function and the set of example actions is used as input to a reinforcement learning model to train a machine learning agent to mimic the behavior in a training environment. Based on a measure of failure of the training of the machine learning agent reaching a threshold, the training of the machine learning agent is paused to request a second set of example actions from the input device. The second set of example actions is used in addition to the first set of example actions to estimate a new reward function.
US 2017/0228662 to Gu et al - which is directed to method for computing Q values for actions to be performed by an agent interacting with an environment from a continuous action space of actions, the method comprising: receiving, by a value subnetwork of a reinforcement learning system, an observation characterizing a current state of the environment; processing, by the value subnetwork of the reinforcement learning system, the observation to generate a value estimate, the value estimate being an estimate of an expected return resulting from the environment being in the current state; processing, by a policy subnetwork of the reinforcement learning system, the observation to generate an ideal point in the continuous action space; generating, by the subsystem of the reinforcement learning system, an advantage estimate for the particular action from a distance between the ideal point and the particular point; and generating, by the subsystem of the reinforcement learning system, a Q value for the particular action that is an estimate of an expected return resulting from the agent performing the particular action when the environment is in the current state by combining the advantage estimate and the value estimate. 

Thus, the prior art references does not disclose the recited claim limitations when considered as a whole.
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-9, are deemed allowable as depending either directly or indirectly from allowed independent claim 1.

c.	Therefore, claims 1-10 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, AU 3664